Citation Nr: 1715564	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-46 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder prior to July 24, 2009.

2.  Entitlement to an increased rating for coronary artery disease, to include the issue of the propriety of the reduction of the rating from 60 to 30 percent, effective March 1, 2014.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  
 

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2007 and December 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board granted a 50 percent rating for PTSD prior to July 24, 2009, but denied a rating in excess of 30 percent thereafter.  The Veteran appealed only the portion of the Board's decision that denied a rating in excess of 50 percent prior to July 24, 2009, to the Veterans Claims Court.  In September 2016, the Court issued a Memorandum Decision that vacated and remanded the portion of the Board's November 2014 decision for compliance with instructions provided in the Memorandum Decision.

Further, in November 2014, the Board also remanded the issue of entitlement to a higher rating for coronary artery disease for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet.App. 238 (1999).  

Next, the Veteran has separately pursued a claim of entitlement to a TDIU, claimed as due to his coronary artery disease.  The RO denied a TDIU in a May 2014 rating decision, but the Board finds that the TDIU claim, ongoing since November 2013, is part and parcel of the determination of the increased rating for coronary artery disease claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore has jurisdiction over this intertwined matter.

The issues of entitlement to an increased rating for coronary artery disease, to include the propriety of the reduction effective in March 2014, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to July 24, 2009, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no more, for PTSD have been met for the rating period prior to July 24, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a 50 percent rating for his PTSD prior to July 24, 2009.  He contends that he is entitled to a higher initial rating due to his symptoms including suicidal ideation, social isolation, and irritability.  

The pertinent laws and regulations have been discussed in detail in the Board's November 2014 decision, and will not be repeated in their entirety in this decision.  However, of particular relevance to this case, evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's November 2014 decision, and will not be reiterated in detail here.  In this decision, the Board finds that the evidence is at least in equipoise as to whether a 70 percent rating is warranted for PTSD prior to July 24, 2009, but continues to find that the weight of the evidence is against a 100 percent rating for the reasons outlined in that decision.

As noted above, the September 2016 Memorandum Decision vacated the portion of the Board's November 2014 decision that denied a rating higher than 50 percent for PTSD prior to July 24, 2009, finding that the Board failed to provide adequate reasons and bases for its determination that a rating higher than 50 percent was not warranted.  

The Board has again reviewed the evidence and finds that it is at least in equipoise as to whether a 70 percent rating is warranted for the period on appeal prior to July 24, 2009.  The Board has based this finding in particular on the consistent notation in his treatment records that he remained aloof or isolated, even when at home, his treating physicians description of the effect of his symptoms on his daily life, and on his GAF scores, which range from 42 to 50 and reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32. 

For instance, an April 2006 VA treatment note states that, "[the] Veteran continues to be affected by the pervasive, corrosive negative effects of PTSD on his daily life."  His symptoms included nightmares, disorienting flashbacks, intrusive memories of war trauma, emotional numbness and distance, poor sleep, and he was easily startled.  The clinician noted that in order maintain a sense of safety, he was forced to constantly remain aloof or isolated.  

A July 2007 VA treatment note indicates that he constantly remained aloof and isolated, even at home, communicating minimally with others.  The note also reflected that his symptoms adversely affected his mood, attention, concentration, self-esteem, energy level, motivation, interpersonal interactions, world-view, and outlook of the future.  The Board notes that such effects would likely result in deficiencies in most areas, including work, family relations, judgment, and mood - the criteria for a 70 percent rating.  

The notations of social isolation and effects of PTSD symptoms continued at relatively the same level throughout the entire appeal period prior to July 24, 2009.  Although slight improvement was noted toward the end of 2008 and in the first half of 2009, a May 2008 VA treatment note indicates he remained "highly symptomatic," and an April 2009 VA treatment note states that his life "continue[d] to be PTSD-driven."     

In sum, the evidence relevant to the initial rating period prior to July 24, 2009, is at least in equipoise as to whether the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  In this regard, the Board in particular notes the symptoms of social isolation, depression, irritability and frustration, sleep impairment, and hypervigilance, and the consistent description of the impact of his PTSD symptoms on his daily life.  In addition, as noted above, the GAF scores reflect serious symptoms, which, in this case, are commensurate with a 70 percent rating.

Further, the weight of the evidence is against the assignment of a 100 percent rating for any part of the period prior to July 24, 2009, because the evidence does not demonstrate total occupational and social impairment.  For instance, the Veteran appears to have had positive relationships with his immediate family members and at least some socialization with a few friends.  In July 2006, he reported that he infrequently socialized with a former co-worker.  In August 2006, he stated that he had been golfing with his son and watching his grandchildren.  

In June 2007, it was noted that the Veteran had found some stability by finding a role in the veterans' community, making coffee at support meetings, and giving rides to a fellow veteran.  In December 2007, he reported that he had been spending quality time with his family, and that he enjoyed their company.  He also described his involvement in a veterans' group holiday party and stated that he had become more comfortable in social settings.  An October 2008 note continued to note his involvement with his grandchildren.  

To address the concerns of the Court's Memorandum Decision, the Board finds that the evidence does not demonstrate persistent danger of hurting self.  While the record reflects suicidal ideation in the beginning of the appeal period, he specifically and consistently denied suicidal ideation beginning in April 2006, weighing heavily against the assignment of a 100 percent rating (see VA treatment notes dated April 27, 2006; June 9, 2006; July 7, 2006; August 4, 2006; September 8, 2006; October 20, 2006; January 19, 2007; March 2, 2007; May 11, 2007; June 15, 2007; January 18, 2008; April 18, 2008; May 23, 2008; October 10, 2008; November 21, 2008; December 19, 2008; January 23, 2009; March 13, 2009; April 24, 2009; May 29, 2009).  

Next, the Court noted that the evidence demonstrated weight loss during the appeal period, questioning whether such weight loss reflected an inability to perform activities of daily living.  A January 2005 VA treatment note indicates the Veteran reported a twenty pound weight loss in the last six months due to a decreased appetite.  However, in March 2005, he denied any recent weight loss except in November 2004.  In July 2005, he reported that he continued to have a decreased appetite, but that he forced himself to eat, indicating that he was able to properly feed himself.  Moreover, treatment notes from March, April, and May 2009 indicate that there had been no recent weight loss.  

Thus, while decreased appetite and consequential weight loss was noted, it did not affect him to such a degree so as to warrant a 100 percent rating, as it appears he was able to feed himself despite the presence of decreased appetite, and, in the later part of the rating period, this symptom subsided.  Therefore, the evidence weighs against a finding of inability to perform activities of daily living, and the 70 percent rating assigned herein adequately contemplates this symptom.  

Next, as noted above, the GAF scores assigned prior to July 24, 2009, ranged from 42 to 50 and reflect serious symptoms, but do not reflect the level of social and occupational impairment contemplated by a 100 percent rating.  Indeed, the actual symptoms and level of impairment described in the treatment notes weigh against the assignment of a 100 percent rating.  There is no indication that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

Except as outlined above, for these reasons, the Board adopts its findings and conclusions as outlined in its November 2014 decision.


ORDER

A 70 percent rating for PTSD, but no more, is granted for the initial rating period prior to July 24, 2009.


REMAND

As noted above, in November 2014, the Board remanded the issue of an increased rating for coronary artery disease to include the propriety of the reduction made effective in March 2014 for issuance of an SOC.  The Board cited to a December 2013 rating decision that effectuated the decrease in rating and to a July 2014 notice of disagreement (NOD).  However, to date, no SOC has been issued on this matter.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Therefore, a remand is necessary to allow for the RO to issue an SOC addressing the issue.

The Board acknowledges a March 2015 Deferred Rating Decision in which a Decision Review Officer determined that an SOC on the issue was unnecessary, as the July 2014 NOD consisted of a telephone call from the Veteran's wife, who was an authorized third party, but not the Veteran's authorized representative.  In September 2014, the RO wrote the Veteran a letter explaining that his wife could not file claims on his behalf.  Subsequently, no written NOD was received from the Veteran.  

Although the Veteran's wife may have not been authorized to file an NOD on his behalf, it is clear from subsequent submissions that he did not agree with the December 2013 rating decision.  Moreover, VA did not inform him that if he wished to file an NOD to the December 2013 rating decision, either he or his representative should do so; the September 2014 letter only advised him that his wife could not file claims on his behalf.  Therefore, in order to afford all possible benefits to the Veteran and to ensure due process under Stegall, a remand is necessary for the issuance of an SOC. 

Next, as discussed above, the Veteran has claimed entitlement to a TDIU based on his coronary artery disease.  Since that claim is inextricably intertwined with the issue of an increased rating for coronary artery disease and in light of the grant of a higher rating for PTSD herein, which may result in entitlement to consideration of a TDIU under 38 C.F.R. § 4.16(a), the Board will remand the issue of entitlement to a TDIU for adjudication by the RO.    

Accordingly, the case is REMANDED for the following action:

The RO shall consider the issues of entitlement to an increased rating for coronary artery disease, to include the propriety of the reduction of the rating from 60 to 30 percent, effective March 1, 2014, and entitlement to a TDIU.  

If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  

If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


